Case 2:19-cv-08073-PSG-KS Document 20 Filed 12/11/19 Page 1 of 2 Page ID #:145



 1   MARK A. GOLDSTEIN (BAR NO. 179384)
 2
     mgoldstein@socalip.com
     SOCAL IP LAW GROUP LLP
 3   310 North Westlake Boulevard, Suite 120
 4
     Westlake Village, CA 91362
     Telephone: (805) 230-1350 ext. 240
 5   Facsimile: (805) 230-1355
 6
     TAYLOR M. NORTON
 7   THOMAS E. LEMLER
 8
     NORTON IP LAW FIRM LLC
     345 Metairie Road
 9   Metairie, LA 70005
10
     Telephone: (504) 291-2111
     Facsimile: (504) 533-0093
11

12   Attorney for Defendant
     MATHEWS OUTDOOR PRODUCTS LLC
13
                                UNITED STATES DISTRICT COURT
14
                              CENTRAL DISTRICT OF CALIFORNIA
15

16

17                                             CASE NO.: 2:19-cv-08073-PSG-KS
18   YSN IMPORTS, INC., a Nevada               DEFENDANT MATHEWS OUTDOOR
     corporation dba Flame King,               PRODUCTS, LLC’S NOTICE OF ER-
19
     Plaintiff,                                RATA RE DKT. 19, NOTICE OF MOTION
20                                             TO DISMISS UNDER FED. R. CIV. P.
     v.                                        12(b)(2) OR, ALTERNATIVELY, MOTION
21
     MATHEWS OUTDOOR PROD-                     TO TRANSFER
22   UCTS, LLC, a Louisiana limited            Corrected Date: February 10, 2020
     liability company,
23                                             Time: 1:30 p.m.
24                                             Judge Gutierrez
     Defendant.
25

26

27
           Defendant Mathews Outdoor Products, LLC (“Mathews Outdoor”) respectfully

28
     Notice of Errata re Notice of Motion to                     YSN Imports v, Mather Outdoor
     Dismiss or Transfer
                                                 1                     2:19-cv-08073-PSG-KS
Case 2:19-cv-08073-PSG-KS Document 20 Filed 12/11/19 Page 2 of 2 Page ID #:146



 1
     submits this Notice of Errata to correct the hearing date on Docket 19. Mathews Out-
 2
     door’s Notice of Motion to Dismiss Under Fed. R. Civ. P. 12(b)(2) or, Alternatively,
 3
     Motion to Transfer erroneously listed a hearing date that has been closed by the
 4
     Court. Mathews Outdoors now requests the Motion be heard on February 10, 2020.
 5

 6   December 11, 2019                         / s / Mark A. Goldstein
 7
                                               Mark A. Goldstein
                                               SoCal IP Law Group LLP
 8                                             310 North Westlake Boulevard, Suite 120
 9
                                               Westlake Village, CA 91362
                                               Telephone: (805) 230-1350 ext. 240
10                                             Facsimile: (805) 230-1355
11
                                               Attorneys for Defendant MATHEWS
                                               OUTDOOR PRODUCTS LLC
12

13
                                               / s / Taylor M. Norton
                                               TAYLOR M. NORTON
14                                             THOMAS E. LEMLER
15
                                               NORTON IP LAW FIRM LLC
                                               345 Metairie Road
16                                             Metairie, LA 70005
17                                             Telephone: (504) 291-2111
                                               Facsimile: (504) 533-0093
18                                             Attorneys for Defendant MATHEWS
19                                             OUTDOOR PRODUCTS LLC

20

21

22

23

24

25

26

27

28
     Notice of Errata re Notice of Motion to                  YSN Imports v, Mather Outdoor
     Dismiss or Transfer
                                               2                    2:19-cv-08073-PSG-KS
